Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-2, filed 12/11/2020, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn. 
Objections to the Specification have been corrected and are approved.
Drawing corrections have been corrected and are approved.
Objections to the claims have been corrected and are approved.
Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The application has been amended as follows: 
Claims 3 and 6 (currently amended), line 1, “2” has been changed to –1--.  The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest singularly, or an obvious combination of  a bracket having a support rod movable upward-downward in a fixed base and is rotatable with respect to the base and whereas the fixed base comprising a first vertical plate and a third vertical plate opposite to each other, and a second vertical plate between the first vertical plate and the third vertical plate, wherein the first vertical plate, the second vertical plate and the third vertical plate are fixedly connected to form a rectangular structure having a 
Conclusion
Applicant’s amendment and remarks filed 12/11/2020 are persuasive, therefore claims 1 and 3-6 are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to L BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday-Friday, 8am CST-5pm CST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

	/LORI L BAKER/           Primary Examiner, Art Unit 3754                        




































                                                                                                                                                       
Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email:HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can provide assistance to inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents